Citation Nr: 9919575	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



REMAND

The veteran served on active duty from June 1970 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
July 1998 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

After the RO sent the veteran's case to the Board, a message 
was received from the Adjudication Division of the RO 
requesting that the claims folder be returned to the RO 
inasmuch as the veteran requested additional local rating 
action on his claim.

The claims file indicates that the veteran's representative 
requested in April 1999 that the Board return the veteran's 
claims file to the RO, as the veteran had submitted new 
evidence that he wished the RO to consider before the Board 
takes further appellate action.

Accordingly, this case is remanded for the following:

1.  The veteran should be given the 
opportunity to submit additional evidence 
in support of his claim and any 
additional evidence which the veteran has 
submitted since the claims folder was 
sent to the Board should be associated 
with the claims file.  

2.  The RO should again review the 
record.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified by the 
RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


